TEFMD Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $5,281 Class B $200 Class C $482 Class F-1 $398 Class F-2 $13 Total $6,374 Class R-5 $114 Total $114 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.2962 Class B $0.2432 Class C $0.2400 Class F-1 $0.2892 Class F-2 $0.3094 Class R-5 $0.3108 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 17,587 Class B 797 Class C 2,035 Class F-1 1,334 Class F-2 79 Total 21,832 Class R-5 294 Total 294 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $14.37 Class B $14.37 Class C $14.37 Class F-1 $14.37 Class F-2 $14.37 Class R-5 $14.37 TEFVA 01/31/09 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $5,804 Class B $150 Class C $357 Class F-1 $532 Class F-2 $24 Total $6,867 Class R-5 $47 Total $47 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3031 Class B $0.2467 Class C $0.2427 Class F-1 $0.2974 Class F-2 $0.3170 Class R-5 $0.3196 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 19,773 Class B 580 Class C 1,542 Class F-1 1,897 Class F-2 185 Total 23,977 Class R-5 65 Total 65 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.53 Class B $15.53 Class C $15.53 Class F-1 $15.53 Class F-2 $15.53 Class R-5 $15.53
